                          J. Eric Quinn
                          Partner
                          Cincinnati, OH
                          vCard     Resume

                          (513) 977-8606
                          eric.quinn@dinsmore.com




                                                                                      SERVICES
Cincinnati, OH         Eric focuses his practice on mergers and acquisitions,
                       securities regulation, and capital markets. His work in        Corporate &
PHONE                  the M&A space involves domestic and cross-border               Transactional
(513) 977-8606         M&A, joint venture, private equity, and venture capital
                                                                                      Mergers &
FA X                   transactions, including negotiated mergers, leveraged          Acquisitions
(513) 977-8141         buyouts, and the acquisition and divestiture of divisions
                                                                                      Capital Markets
ADDRESS                and subsidiaries. He has experience representing issuers
255 E. Fifth Street    and underwriters in public and private offerings and in        Public Company
Suite 1900             all aspects of corporate, partnership, and limited liability   Reporting,
Cincinnati, OH 45202                                                                  Compliance &
                       company law in Ohio and Delaware. He also counsels
                                                                                      Governance
                       boards of directors on corporate governance,
                       compliance, fiduciary duty, and executive compensation         Banking &
                                                                                      Financial Services
                       matters.
                                                                                      Bank Regulatory &
                       He represents clients in a wide range of industries,           Enforcement
                       including financial services, technology, life sciences,
                       consumer products, and manufacturing.

                       Prior to joining Dinsmore, he worked in the U.S.
                       Securities & Exchange Commission’s Division of
                       Corporation Finance. He draws on this background to
                       provide guidance on securities and exchange related
                       matters, including compliance, corporate governance,
                       stock exchange listing, and other general corporate
                       matters.
                             Education
                             
                                 The George Washington University Law School (J.D.,
                                 2012)

                             
                                 University of Kentucky (B.B.A., magna cum laude,
                                 2009)
                                 
                                     Finance




                             Bar Admissions
                             
                                 Ohio

                             
                                 Virginia (Inactive)




                             Affiliations/Memberships
                             
                                 Ohio State Bar Association

                             
                                 Catholic Inner-City Schools Education Fund
                                 (CISE), Advisory Board




© 2020 Dinsmore & Shohl LLP. ADVERTISING MATERIAL. Dinsmore is an equal opportunity employer. Website Credits
